*52OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition containing one charge of professional misconduct based on her conviction of two counts of official misconduct, in violation of Penal Law § 195.00. The Special Referee sustained the one charge of professional misconduct against the respondent. The Grievance Committee moved to confirm the Special Referee’s findings, and the respondent cross-moved for an order (1) staying enforcement of the decision of the Special Referee, and (2) staying the enforcement of the final determination of this Court until the Appellate Division, First Department, determined the respondent’s appeal of her criminal conviction. The First Department handed down its decision on March 24, 1998 (see, People v Feerick, 241 AD2d 126), affirming the respondent’s conviction and sentence of two consecutive one-year terms of imprisonment.
Charge One alleged that the respondent was convicted of a serious crime. On May 25, 1994, following a jury trial in the Supreme Court, New York County, the respondent was convicted of, inter alia, two counts of official misconduct, in violation of Penal Law § 195.00, a class A misdemeanor. By reason of the foregoing, the respondent violated Code of Professional Responsibility DR 1-102 (A) (5) and (8) (22 NYCRR 1200.3 [a] [5], [8]).
The Special Referee properly sustained the one charge of professional misconduct against the respondent.
In determining the appropriate measure of discipline to impose, the Court has considered the character evidence submitted by the respondent at the hearing and the respondent’s expressed remorse.
The respondent has no prior disciplinary history.
Under the totality of the circumstances, the respondent is suspended from the practice of law for a period of two years.
Mangano, P. J., Bracken, Rosenblatt, Miller and Sullivan, JJ., concur.
Ordered that the motion by the petitioner to confirm the report of the Special Referee is granted; and the respondent’s cross motion for a stay is denied as academic; and it is further,
Ordered that the respondent, Patricia Ann Feerick, is suspended from the practice of law for a period of two years, commencing July 8, 1998, and continuing until further order of this Court, with leave to apply for reinstatement no sooner *53than six months prior to the expiration of the period of two years, upon furnishing satisfactory proof that (a) during the two-year period, she refrained from practicing or attempting to practice law, (b) she has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10), and (c) she has otherwise properly conducted herself; and it is further,
Ordered that pursuant to Judiciary Law § 90, dining the period of suspension and until the further order of this Court, the respondent, Patricia Ann Feerick, shall desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.